                               UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF
                               GEORGIA SAVANNAH DIVISION

                                                      )
 ALTAMAHA RIVERKEEPER and                             )
 ONE HUNDRED MILES                                    )
                                                      )
                Plaintiffs,                           )
                                                      )
                                                      )         Case No. 4:18-cv-00251-JRH-CLR
                                                      )
 UNITED STATES ARMY CORPS OF                          )
 ENGINEERS, et al.,                                   )
                                                      )
                Defendants.                           )
                                                      )

          FEDERAL DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS,
     CONCLUSIONS OF LAW, AND RESPONSES TO PLAINTIFFS’ STATEMENTS

         Pursuant to Rule 56.1 of the Local Rules of the U.S. District Court for the Southern

 District of Georgia, Federal Defendants submit this statement of material facts as to which there

 is no genuine dispute, conclusions of law in support of their motion for summary judgment, and

 responses to Plaintiffs’ statement of facts.

I.     Federal Defendants’ Statement of Undisputed Facts and Conclusions of Law:

       As an initial matter, we note that Plaintiffs have brought this case under the

Administrative Procedure Act. See Altamaha Riverkeeper, One Hundred Miles, and Surfrider

Foundation’s 2nd Am. Compl. ¶ 1; Center for a Sustainable Coast Am. Compl. ¶ 4. Under the

APA, judicial review generally occurs on the agency’s administrative record. See 5 U.S.C. § 706

(“the court shall review the whole record or those parts of it cited by a party”).

       Statement of Facts:

       1.      On October 15, 2015, Sea Island Acquisition, LLC (“SIA”) submitted a Clean
Water Act Section 404 permit application for the construction of a T-head groin near the


                                                  1
southern end of the barrier island and the creation of a sand dune ridge and a 150 foot wide

beach through the excavation of sand near the Project site (“Project”). Administrative Record

(“AR”) 1 3479-682. On December 18, 2015, the Corps issued a Joint Public Notice (“JPN”) for
the proposed project. Id. 3438-69.

        2.       The Project site is located within the surf zone of the Atlantic Ocean, along the

Sea Island shoreline. Id. 220. Sea Island is an approximately five-mile long barrier island

located along the Georgia coast, separated from Little St. Simons Island to the north by the

Hampton River, and from St. Simons Island to the west and south by Village Creek, the Black
Banks River, and Gould’s Inlet. Id.

        3.       On March 6, 2018, SIA amended the application by proposing to construct the T-

head groin located near the southern end of the barrier island and to construct beach nourishment

activities along the 17,000 linear feet of shoreline from the existing northern groin to the

proposed T-head groin. Id. 1699-1889, 233. In the amended application, SIA sought to
hydraulically dredge 1,315,000 to 2,500,000 cubic yards (cy) of sand from an offshore borrow

area and place the sand on the Sea Island shoreline. Id. 1700. On March 20, 2018, the Corps

issued an addendum to the JPN and solicited comments on the amended application. Id. 1619-

98.

        4.       Following the receipt of public comments during the two public comments
processes, the Corps prepared a Memorandum for Record documenting the Corps’
Environmental Assessment and Statement of Findings for the permit application (“MFR”). Id.

219-307.




1
 Federal Defendants have filed an administrative record for the U.S. Army Corps of Engineers (“Corps”) in the
challenged permit decision. See ECF Nos. 46, 48, 67. Citations to the Corps’ record are marked herein as
Administrative Record (“AR”) along with the Bates-stamped page number. For ease of reference, the leading zeroes
of the Bates-stamped page number have been omitted.


                                                       2
        5.       The Corps determined that “the basic project purpose is storm protection and the

overall project purpose is to protect upland lots and development located along the shoreline of

Sea Island from storm damage.” Id. 252.
        6.        In its MFR, the Corps engaged in a thorough review of the proposed Project,

including the analysis of two “no action” alternatives (installing a bulkhead in the upland or

doing nothing) and six on-site alternatives to the Project: SIA’s preferred alternative,

construction of a T-head groin and beach nourishment (id. 255-58); a nearshore berm (id. 256);

rock revetments and sea walls without nourishment (id. 257); relocation of the existing southern
groin and beach nourishment between the northern groin and the new groin (id.); removal of the

southern groin and nourishment of the beach from the northern groin to the end of the Spit (id.

257-58); 2 and beach nourishment from the existing southern groin to the end of the Spit (id.

258).

        7.       The Corps found some of the alternatives to not be practicable because those
alternatives would not meet the overall project purpose of providing storm protection, and

ultimately determined that the least environmentally damaging practicable alternative to be the

first on-site alternative, SIA’s preferred alternative. Id. 258-62.

        8.       Following the analysis of alternatives, the Corps considered potential impacts

stemming from the proposed Project, including potential impacts to the sand sharing system,
wildlife, and endangered and threatened species. Id. 291-92, 266-73.

        9.       Due to concerns regarding the sand sharing system raised in multiple public

comments, the Corps consulted a Corps coastal engineer, Mr. Kevin Conner, who completed an

independent review. Id. 234-35.

        10.       Based on Mr. Conner’s evaluation, the Corps concluded that regardless of the
construction of a new groin, the existing hard armoring on the shoreline would continue to

contribute to erosion and that the construction of a new shorter groin toward the southern end of

 2
   The area Plaintiffs and some commenters refer to as “the Spit” is located at the southern end of Sea Island, and is
 largely protected by a conservation easement.


                                                          3
the barrier island would not interrupt sediment transport in any measurable way. Id. 235, 292.

Due to the importation of sand from an off-site borrow site, the Corps found that the additional

sand would allow the beach between the existing groins to reach an equilibrium state and allow
the sand to bypass the existing groins and travel south in the downdrift. Id.

       11.     With respect to the Corps’ evaluation of impacts to wildlife, endangered and

threatened species, historic properties, coastal zone management, and water quality, the Corps

consulted with the appropriate resource agencies. Id. 294-96.

       12.     On May 10, 2017, the Corps forwarded to the National Marine Fisheries Service,
Protected Resources Division (“NMFS PRD”) a copy of SIA’s Biological Assessment for the

initial application and the Corps’ determination that the project is likely to adversely affect

female loggerhead turtles and may affect but is not likely to adversely affect loggerhead sea

turtle hatchlings, leatherback sea turtle hatchlings, green sea turtle hatchlings, nesting female

leatherback sea turtles, and nesting green sea turtles. Id. 1904-66. By letter dated October 19,
2017, NMFS PRD advised the Corps of its finding that the project is not likely to adversely

affect listed species under NMFS’s purview. Id. 1896-1901.

       13.     After SIA submitted its revised application to include the beach nourishment

element using sand dredged from an offshore borrow area, the Corps contacted NMFS PRD by

email on May 1, 2018 to inquire about expedited consultation. Id. 1310. In response, NMFS
PRD instructed the Corps not to submit the revised application for consultation without first

coordinating with the Corps’ South Atlantic Division (“SAD”) to determine whether the project

would be authorized under the South Atlantic Regional Biological Opinion (“SARBO”). Id.

Upon the recommendation of NMFS PRD, the Corps coordinated with SAD and SAD

determined the project qualified under the SARBO/SARBA. Id. 1219-1223, 1310.
       14.     The SARBO is a programmatic Endangered Species Act Section 7 consultation

with NMFS regarding the impacts of dredging material placement on endangered and threatened

species within the NMFS purview in the South Atlantic (from the North Carolina/Virginia border

to Key West, Florida, and the U.S. Caribbean). The SARBO has been through three iterations

                                                  4
beginning in 1991 (id. 308-22), then 1995 (id. 323-78) and 1997 (id. 379-96). The SARBO was

supplemented by a South Atlantic Regional Biological Assessment (“SARBA”) in 2017 while

the Corps and NMFS negotiated a new SARBO (id. 397-521). The history of the NMFS-Corps
SARBO consultations is described in Section 1 of the SARBA. Id. 406-12.

       15.       The Corps requested reinitiation of ESA consultation with NFMS on the 1997

SARBO by letter dated April 30, 2007. See AR 508. In its response letter dated October 25,

2007, NMFS advised that “the COE is not required to suspend dredging or relocation trawling

operations pending conclusion of the reinitiated consultation, so long as the continuation of
operations (by all districts) would not violate section 7(a)(2) or 7(d) of the ESA.” By letter dated

March 21, 2014, NMFS further recommended that the Corps should prepare its own

determination pursuant to ESA Section 7(a)(2)/7(d). See AR 509. Consistent with NMFS’

recommendation, on April 21, 2014, the Corps completed its determination pursuant to ESA

Section 7(a)(2)/7(d). Id. 511. The Corps concluded that “USACE has not and will not make any
irreversible or irretrievable commitment of resources that would foreclose the formulation or

implementation of any reasonable and prudent alternatives necessary to avoid jeopardizing the

continued existence of the Atlantic sturgeon.” Id. 516. Therefore, pending completion of the

reinitiated consultation, pursuant to ESA Section 7(d), 16 U.S.C. § 1536(d), the Corps

determined that it could proceed with its ongoing permitting activities, as described in the
SARBA. See id.

       16.     On March 27, 2020, NMFS issued the 2020 South Atlantic Regional Biological

Opinion for Dredging and Material Placement Activities in the Southeast United States (“2020

SARBO”), available at

https://www.fisheries.noaa.gov/content/endangered-species-act-section-7-biological-opinions-
southeast (last visited Apr. 17, 2020). The 2020 SARBO provides ESA coverage for dredging

and material placement activities under Corps jurisdiction, including sand placement for beach

renourishment, as anticipated in the SARBA, AR 449. See 2020 SARBO at 16.



                                                 5
        17.      On March 20, 2018, the Corps forwarded to the United States Fish and Wildlife

Service (“USFWS”) a copy of SIA’s revised Biological Assessment and the Corps’

determination that the project may affect but is not likely to adversely affect the various species
of sea turtles, the birds, or the West Indian Manatee in and around the project area. 3 Id. 1441-42.

By letter dated May 22, 2018, USFWS concurred with the Corps’ determination. Id. 1211-14.

        18.      On June 12, 2018, the Corps forwarded to the Georgia State Historic Preservation

Officer (“GASHPO”) a copy of SIA’s Phase I archeological survey of the project area and the

Corps’ determination that no historic properties would be affected by the project. Id. 1117-18.
By letter dated July 6, 2018, GASHPO concurred with the Corps’ determination. Id. 1038.

        19.      In response to the JPN for SIA’s initial permit application, the Georgia

Department of Natural Resources, Coastal Resources Division (“DNR CRD”) provided its

certification that the project was consistent with the Georgia Coastal Management Program

(“GCMP”) by letter dated March 25, 2017. Id. 2467. After SIA revised its application to
include the beach nourishment and offshore dredging component, DNR CRD again provided its

certification that the project is consistent with the GCMP by letter dated July 13, 2018. Id. 1014-

37.

        20.      By letter dated May 23, 2017, the Georgia Department of Natural Resources,

Environmental Protection Division (“DNR EPD”) issued its Clean Water Act Section 401 water
quality certification for the project. Id. 1902-03. After SIA revised its application to include the

beach nourishment and offshore dredging component, DNR EPD again provided its water

quality certification by letter dated June 8, 2018. Id. 1162-63.

        21.      In response to the JPN for SIA’s initial permit application, the National Marine

Fisheries Service, Habitat Conservation Division (“NMFS HCD”) provided its comments and
recommendations regarding the project’s impacts to Essential Fish Habitat (“EFH”) by letter

dated April 20, 2018. Id. 4102-04. The NMFS HCD recommended that the T-head groin


3
 The initial SIA permit application was not coordinated with USFWS because SIA revised its permit application
and biological assessment before USFWS coordination was performed on the initial application.

                                                       6
portion of the project not be permitted due to impacts to habitat and that work should be limited

to seasonal periods of low biological activity. Id. 4103. By letter dated July 17, 2018, the Corps

responded to NMFS HCD’s comments and recommendations. Id. 926-28. The Corps advised
NMFS HCD that the groin project’s footprint impacts only a small area of the habitat and that

there is ample habitat upstream and downstream for species relocation and also described the

sand sharing system and the beach nourishment aspect of the project. Id. 926-27. The Corps

also advised how it would satisfy NMFS HCD’s recommendation regarding limiting work to

periods of low biological activity. Id. 927. Finally, the Corps advised NMFS HCD that the
Corps intended to issue the permit within ten (10) days of the date of the letter. Id. By letter

dated July 27, 2018, NMFS HCD advised the Corps that while the Corps will not fully

implement the NMFS HCD recommendations, it will not further elevate the decision. Id. 837-

38. Further, NMFS HCD noted that the Corps has complied with its obligations under the

Magnuson-Stevens Act. Id.
       22.     After consideration of impacts to wildlife, endangered and threatened species,

historic properties, coastal zone management, and water quality, the Corps evaluated cumulative

impacts and mitigation. Id. 287-93. The Corps determined that a special condition, a sand

movement monitoring plan, should be in place to detect and compensate for any potential

cumulative impacts to resources. Id. 292. The monitoring plan includes extensive surveying of
the shoreline both pre and post-construction. Should the surveying conclude that the new groin

is trapping sand, SIA will be required to submit a corrective action plan. Id. 293, 298-303.

       23.     After a lengthy review and analysis, as well as the consideration of many public

comments throughout both public comment periods, the Corps concluded that the Project would

have no significant impact on the quality of the human environment, that the Project complied
with Section 404(b)(1) guidelines, and the Project was not contrary to the public interest. Id.

304. On September 11, 2018, the Corps authorized construction of the T-head groin and beach

nourishment Project. Id. 1-44.



                                                 7
       24.     On April 24, 2019, the plaintiff Center for a Sustainable Coast (“CSC”) issued a

Notice of Intent (“NOI”) to sue SIA, alleging multiple violations of the Clean Water Act while

constructing the project. Id. 5174-92. CSC alleged that SIA dredged sand from an offshore
source and placed a portion of that sand outside of the permitted project area, excavated sand

from a portion of the shoreline known as Reach A and placed it within the new groin cell to

create uplands and fill waters outside the permitted area, and failed to comply with the permit by

not filling the new groin cell as authorized in the approved project drawings. Id. 4640.

       25.     By letter dated May 24, 2019, SIA’s environmental consultant responded to the
allegations raised in CSC’s NOI and requested a modification to the permit to address several

aspects of the construction of the project, including sources of sand for placement on the project,

the required amount of material to be placed, post-construction tilling requirements, tie-in of the

new groin and constructed dunes to the existing escarpment, configuration of the access ramp

from the new groin to the south end of the island, and depth of dredging completed at the
offshore borrow site. Id. 5055-146.

       26.     The Corps considered the allegations raised in the CSC NOI and SIA’s responses

thereto in evaluating SIA’s modification request. Id. 4639-47.

       27.     The Corps determined that offshore sand was indeed placed outside of the

permitted project area but that the area where the sand was placed was outside of the Corps’
jurisdiction. Id. 4640. However, the use of the offshore sand for placement in the non-

jurisdictional areas was not authorized under the permit. Id. SIA requested a modification to

authorize the use of the offshore sand in the upland areas. The Corps determined that SIA

ultimately requests to place dredged sand outside Corps jurisdiction and that such use of the

offshore sand in the upland areas likely would have been authorized under a Corps Nationwide
Permit (“NWP”) 45 for repair of uplands damaged by storm events. Id. 4641.

       28.     Regarding the CSC NOI allegation that SIA used sand from Reach A to create

uplands and fill waters, SIA responded that the Reach A sand was used to supplement the

offshore borrow sand in the area between the south groin and the new groin and that such use of

                                                 8
the Reach sand was contemplated in the permit application. Id. 4642. The Corps determined

that the permit authorized the use of Reach A sand for sand recycling activities only, not for

construction. Id. SIA requested a modification of the permit to allow for the use of Reach A
sand for construction of the project. Id. The Corps determined that Reach A sand had been

previously determined to meet applicable guidelines for placement onto the beach, and that use

of the Reach A sand had no effect on sea turtles, Shortnose and Atlantic sturgeon, or the North

Atlantic Right Whale and did not change the Corps’ effects determination for the Piping Plover,

Red Knot shorebirds or the West Indian Manatee, or for EFH. Id. 4642-43.
       29.     Regarding the CSC NOI allegation that SIA failed to comply with the permit by

not filling the new groin cell as authorized in the approved project drawings, the Corps

determined that SIA provided an interim status report on May 24, 2019 that showed the new

groin cell as having been filled as approved. Id. 4643, 4754-5054. Further, the Corps cited the

survey, monitoring, and corrective action plan provisions of the permit. Id.
       30.     The Corps evaluated deviations from the permit and SIA’s subsequent request for

modifications relating to the construction of the access ramp and the depths of dredging in the

offshore borrow area and determined that the deviations were minor and did not change any of

the effects determinations made during the evaluation of the application. Id. 4644.

       31.     The Corps also evaluated SIA’s request for a modification relating to tilling
requirements and the use of sand from an area known as Reach C for completion of the project.

Id. 4644-45. Based on information provided by SIA, which included information and

recommendations from the Georgia DNR, the Corps determined that the proposed modifications

would not change the effects determinations made during the evaluation of the application. Id.

4644-46. The Corps coordinated the tilling and Reach C modification requests with the USFWS
and the USFWS had no objection to the proposed modifications. Id. 4653-89, 4650-52.

       32.     The Corps determined that the proposed modifications did not change the original

determinations regarding historic properties, the Public Interest Review, the 404(b)(1) analysis or

cumulative impacts assessment performed during the evaluation of the original permit. Id. 4646.

                                                 9
The Corps further determined that the proposed modifications were in the public interest, in

compliance with 404(b)(1) guidelines and would not have a significant effect on the human

environment. Id.
         33.      On July 5, 2019, the Corps issued a permit modification letter, incorporating

modifications into the permit. Id. 4628-38, 4617, 4627.

         Conclusions of Law:

         1.       Federal Defendants complied with the National Environmental Policy Act.

         2.       Federal Defendants complied with the Clean Water Act.
         3.       Federal Defendants complied with the Endangered Species Act.

II.      Federal Defendants’ Response to Plaintiffs’ Statements of Facts and Conclusions of
         Law:

         Where, as here, an agency action is challenged under the APA, “the court ‘is not required

to resolve any facts.’” Fla. Keys Citizens Coal., Inc. v. U.S. Army Corps of Eng’rs, 374 Supp.2d

1116, 1126 (S.D. Fla. 2005) (quoting Occidental Eng’g Co. v. U.S. Immigration &

Naturalization Serv., 753 F.2d 766, 769 (9th Cir. 1985)). Rather, since the administrative record

presumptively contains all the facts relevant to the challenged decision, a reviewing court need

not engage in separate fact-finding. See Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 743-44

(1985) (holding that a court must “apply the appropriate APA standard of review . . . to the

agency decision based on the record the agency presents to the reviewing court”). Hence,

summary judgment serves a different purpose in “reviewing a decision of an administrative

agency which is itself the finder of fact.” Occidental Eng’g, 753 F.2d at 770. 4 To the extent that


4
  Because review is limited to the record in the first instance, other courts have held that the submission of factual
statements is “generally redundant because all relevant facts are contained in the agency’s administrative record.”
San Joaquin River Grp. Auth. v. Nat’l Marine Fisheries Serv., 819 F.Supp.2d 1077, 1084 (E.D. Cal. 2011). Still
other courts exempt the parties in APA cases from submitting such statements. See, e.g., U.S. District Court of the
District of Columbia Local Rule of Civil Procedure 7(h)(2) and comment (explaining the requirement for
submission of such statements “shall not apply to cases in which judicial review is based solely on the
administrative record”); Vt. Pub. Interest Research Grp. v. U.S. Fish & Wildlife Serv., 247 F.Supp.2d 495, 516 (D.
Vt. 2002) (noting exemption for “a challenge to administrative action under the APA”).

                                                          10
Plaintiffs’ Statement of Undisputed Facts (“SoF”) purports to refer to specific acts contained in

the administrative records (and also supported by specific citations thereto), Federal Defendants

generally do not dispute that such record facts are relevant to the challenged decision, although

Federal Defendants respectfully refer this Court to the cited portions of the administrative

records for additional meaning and context regarding any such facts.

       With this general caveat, Federal Defendants respond to the numbered paragraphs in

Plaintiffs’ SoF as follows.

A.     Response to Plaintiff Altamaha Riverkeeper, One Hundred Miles, and Surfrider
       Foundation (the Conservation Groups’) Statement of Facts and Conclusions of
       Law:

       1.      Denied with clarification. Sea Island is a barrier island along the Georgia Coast

that is approximately five miles long. AR 220. Admitted that the southern portion is

undeveloped. Id. 244, 246. Admitted that a portion of the south end of the island is protected by

a conservation easement. Id. 246-48, 1701. Admitted that the southern portion of the island

provides habitat for threatened and endangered sea turtles and shorebirds. Id. 238, 1763.

       2.      Admitted.

       3.      Admitted with clarification that Sea Island Acquisition (“SIA”) has completed

infrastructure development of the upland property north of the conservation easement boundary.

Id. 252, 4753. Admitted with clarification that in October, 2015, SIA filed an application for a

permit to construct a T-head groin and to construct dunes. As to the remaining allegations, the

application speaks for itself. Id. 3482.

       4.      Denied. Plaintiffs cite to no administrative record citation. As such, the

allegation is unsupported, in violation of Local Rule 56.1. See L.R. 56.1 (stating that “each

statement of material fact shall be supported by a citation to the record.”).




                                                 11
        5.       Denied. Plaintiffs cite to no administrative record citation. As such, the

allegation is unsupported, in violation of Local Rule 56.1. See L.R. 56.1 (stating that “each

statement of material fact shall be supported by a citation to the record.”).

        6.       Denied. Plaintiffs cite to no administrative record citation. As such, the

allegation is unsupported, in violation of Local Rule 56.1. See L.R. 56.1 (stating that “each

statement of material fact shall be supported by a citation to the record.”).

        7.       Denied.

        8.       Admitted that a groin is a hard structure, often constructed of rock, concrete, or

steel, that is built perpendicular to the beach. 5 The remainder of the paragraph is denied as

irrelevant and immaterial insofar as it represents one individual’s definition of a groin. AR

4259-63.

        9.       Denied as irrelevant and immaterial insofar as it represents one individual’s

incomplete and definition of a groin. Id. 4259.

        10.      Denied. Dr. Young’s opinions regarding the negative impacts of groins were

addressed by Dr. David R. Basco’s Supplemental Comments, submitted as an attachment to

SIA’s July 24, 2018 response to public comments. Id. 4259-63.

        11.      Admitted with clarification. The Corps’ Coastal Engineering Manual contains the

statement that “[c]oastal zone management policy in many countries and the United States

presently discourages the use of groins for shore protection.” However, the rest of the paragraph

in the Coastal Engineering Manual reads as follows: “Many examples of poorly designed and

improperly sited groins caused by lack of understanding of their functional design, or failure to

implement the correct construction sequence, or failure to fill up the groin compartments with


5
  The Corps defines a groin as follows: “Narrow, roughly shore-normal structure built to reduce longshore currents,
and/or to trap and retain littoral material. Most groins are of timber or rock and extend from a SEA WALL, or the
backshore, well onto the foreshore and rarely even further offshore.” Engineer Manual (EM) 1110-2-1100 “Coastal
Engineering Manual,” Appendix A, page A-34,
https://www.publications.usace.army.mil/Portals/76/Publications/EngineerManuals/EM_1110-2-
1100_App_A.pdf?ver=2014-03-10-140035-443.

                                                        12
sand during construction, or improper cross-sectional shape are responsible for these restrictions.

However, when properly designed, constructed and combined with beach nourishment, groins

can function effectively under certain conditions, particularly for increasing the fill life

(longevity) of renourished beaches.” Id. 4167.

        12.      Admitted with clarification. Admitted that the Conservation Groups provided

testimony and/or reports from Dr. Webb, Dr. Young, and Dr. Jackson. SIA addressed the

Conservation Groups’ experts’ testimony and/or reports by letter dated July 24, 2018 and

provided testimony and/or reports by Dr. Timothy Kana, Dr. David Basco, 6 and Dr. George

Oertel. Id. 4105-386.

        13.      Admitted.

        14.      Admitted.

        15.      Admitted with clarification. The Corps consulted with the Corps’ Wilmington

District coastal engineer, Kevin Conner, for an independent review of the reports of SIA’s

experts, Dr. Oertel and Dr. Basco, and the experts cited by the Plaintiffs, Dr. Webb and Dr.

Jackson. AR000235. The Corps did not base its conclusion regarding downdrift erosion solely

on the opinion of Mr. Conner. Id. 235-238.

        16.      Denied. The Conner email speaks for itself. Id. 1970.

        17.      Denied. The Conner email speaks for itself. Id.

        18.      The first sentence is admitted with clarification. The Corps provided five (5)

attachments to Mr. Conner in its request for review. Id. 1971, 1967. Specifically the Corp

attached: 1) the report by Dr. Basco and Dr. Oertel entitled “Sea Island Beaches, Shoreline

Dynamics and History of Erosion Control Projects” (id. 1973-2037); 2) Greenlaw comment

letter dated January 15, 2016 (id. 2038-140); 3) Southern Environmental Law Center (“SELC”)

comment letter dated January 15, 2016 (id. 2141-82); 4) SIA’s January 5, 2017 response to JPN

comments (id. 2183-371); and 5) SELC’s February 28, 2017 response to SIA’s January 5, 2017


6
 Dr. Basco is the author of the Corps’ Coastal Engineering Manual, Part V, Section 3 “Shore Protection Projects,”
cited by the Plaintiffs and their experts. See AR 4257.

                                                        13
response to JPN comments (id. 2372-94). The second sentence is denied with clarification. The

Greenlaw and SELC comment letters and the SELC response to SIA’s response to JPN

comments contain copies of Dr. Jackson’s report (id. 2058-66), the letter signed by coastal

scientists referred to in allegation of material fact number 14 above (id. 2092-95), Dr. Young’s

report (id. 2096-104), Dr. Webb’s report (id. 2171-82), and the list of journal publications

referred to in allegation of material fact number 13 above (id. 2146-47). The Greenlaw and

SELC letters contain numerous quotes from and cites to their experts’ reports and testimony.

         19.   Admitted.

         20.   Denied as irrelevant and immaterial. The letters from the Georgia Department of

Natural Resources Wildlife Resources Division (“GADNR WRD”) and the US Fish and Wildlife

Service (USFWS) cited in this paragraph were written in 2015 regarding SIA’s application for a

Georgia Shore Protection Act permit for the groin. Since these letters were written, the project

has been revised to include a significant beach nourishment element. The GADNR Coastal

Resources Division (“GADNR CRD”) has issued a Shore Protection Act Permit (id. 4483-504,

1014-1037) and the USFWS provided its concurrence that the project as revised may affect but is

not likely to adversely affect the species in the vicinity of the project (id. 1211-14).

         21.   Denied as irrelevant and immaterial for these reasons stated in paragraph 20

above.

         22.   Admitted with clarification. The April 2018 NMFS letter speaks for itself.

AR004102-AR004104.

         23.   Denied. NMFS responded in a letter dated July 27, 2019 that the “Savannah

District has complied with section 305(b)(4)(B) of the Magnuson-Stevens Act and 50 CFR
600.920(k)(1).” Id. 837-38.

         24.   Denied as irrelevant and immaterial. Dr. Webb and Dr. Young provided

testimony for purposes of a state administrative hearing relating to SIA’s Shore Protection Act

permit application and for the reasons stated in paragraph 20 above, the testimony is irrelevant



                                                  14
and immaterial to the Project. 7 Similarly, the Webb 2017 report was written before SIA

amended its application to add the beach nourishment and offshore dredging component of the

Project.

         25.     Denied as irrelevant and immaterial for the reasons stated in paragraphs 20 and 24

above.

         26.     Denied as irrelevant and immaterial for the reasons stated in paragraphs 20 and 24

above.

         27.     Admitted in part and denied in part. Federal Defendants admit that Dr. Young

testified that the Program for the Study of Developed Shorelines (“PSDS”) maintains a database

of every beach and dune construction project for the entire country, that he is funded by the US

Geological Survey to map every beach nourishment project on the East Coast, and that PSDS has

been tracking nourishment activities on Sea Island for more than twenty (20) years. However,

the testimony of Dr. Young does not reflect that PSDS is “a joint research and policy center at

Duke University and Western Carolina University” or that the Beach Nourishment Database is

“by far the most comprehensive catalog of beach and dune restoration projects available.” Those

appear to be extraneous characterizations added by Plaintiff without evidentiary support and as

such, are denied by the Corps. Id. 3982-83.

         28.     Admitted with clarification. Federal Defendants admit that paragraph 28 reflects

Dr. Young’s testimony. However, SIA’s expert, Dr. Basco, responded to Dr. Young’s

testimony, which he determined to “take only a very superficial view of the design of the

permitted project.” Id. 4259-63. Further, the relevance and materiality of Dr. Young’s

testimony regarding the PSDS and nourishment database is tenuous in that each project stands on

its own, with its unique circumstances and context.




7
 The Administrative Law Judge in the state administrative proceeding ultimately concluded that “the evidence at the
hearing was insufficient to support a finding that a beach nourishment project without a groin is a reasonable or
viable alternative to the permitted project.” Id. 4323.

                                                        15
        29.     Admitted that Sea Island sustained damage from hurricanes Matthew and Irma,

which further justifies SIA’s project, the purpose of which is storm protection. Id. 4122. The

Corps denies the second sentence of paragraph as vague in that it is unclear what area the

Plaintiffs are referring to as the “developed area of the island.”

        30.     Admitted as to the first sentence. Denied as vague as to the second sentence. SIA

addressed the impacts of hurricanes Matthew and Irma in its July 28, 2018 response to

comments. Id. 4105-386.

        31.     Admitted with clarification. SIA’s addendum to its application speaks for itself.

Id. 1669-889.

        32.     Admitted with clarification. SIA’s supplemental biological opinion speaks for

itself. Id. 1730-1824.

        33.     Admitted with clarification. The USFWS concurrence letter speaks for itself. Id.

1211-14.

        34.     Admitted with clarification as to the first sentence. The Corps’ determination

regarding effects on species is documented in its Environmental Assessment and Statement of

Findings, which speaks for itself. Id. 269. The Corps denies the Plaintiff’s characterization in

the second sentence “rather than consult with NMFS about the supplemental application and its

potential effects on listed species and critical habitat, the Corps ended the consultation process . .

.” The Corps contacted NMFS to inquire about packaging an expedited review process for the

revised project and was instructed by NMFS to “not submit for consultation, expedited or normal

track, until working it out with SAD.” Id. 1310. Further, NMFS instructed “[t]he first step is

determining coverage under SARBO and that must be done with SAD.” 8 Id.

        35.     Denied with clarification. Plaintiffs cite only a portion of the South Atlantic

Regional Biological Opinion (“SARBO”). The entire SARBO is contained in separate


8
 “SAD” is the Corps’ South Atlantic Division, the next highest level of command above the Savannah District.
SAD makes the determination as to whether a project qualifies for coverage under the South Atlantic Region
Biological Opinion, a programmatic Endangered Species Act Section 7 consultation with NMFS regarding dredging
operations in the southeastern United States.

                                                     16
documents representing successive iterations and each speaks for itself. The first is the 1991

SARBO. Id. 308-22. The second is the 1995 SARBO. Id. 323-78. The third, and most current

is the 1997 SARBO. Id. 379-96. The SARBO is supplemented by the 2017 South Atlantic

Regional Biological Assessment (“SARBA”). Id. 397-521. The SARBA was prepared as a

result of a request by the Corps’ South Atlantic Division to reinitiate consultation under Section

7(a)(2) of the Endangered Species Act for dredging activities. Id. 406. 9 SAD determined the

project qualifies under the SARBO/SARBA. Id. 1219. On March 27, 2020, NMFS issued the

2020 South Atlantic Regional Biological Opinion for Dredging and Material Placement

Activities in the Southeast United States (“2020 SARBO”), available at

https://www.fisheries.noaa.gov/content/endangered-species-act-section-7-biological-opinions-

southeast (last visited Apr. 17, 2020). The 2020 SARBO provides ESA coverage for dredging

and material placement activities under Corps jurisdiction, including sand placement for beach

renourishment, as anticipated in the SARBA, AR 449. See 2020 SARBO at 16.

        36.     Admitted as to the first sentence. Admitted with clarification as to the second

sentence. SIA’s Supplemental Biological Assessment speaks for itself: the Biological

Assessment addresses Atlantic Sturgeon (id. 1770-71) and Shortnose Sturgeon (id. 1771-73).

SIA concluded that the project may affect, but is not likely to adversely affect, Atlantic and

Shortnose Sturgeon (id. 1801). Federal Defendants clarify the assertion that SIA’s January 2017

Revised Biological Assessment noted the killing of sturgeon by cutterhead dredging by noting

that the Shortnose sturgeon were “taken” in the Delaware area and that there was no indication

that Shortnose sturgeon frequent barrier island beaches (this Biological Assessment was for the

project before the application was revised to include an offshore dredging component). Id. 2218-

19. Admitted as to the last sentence.




9
 The SARBA contains a detailed description of the SARBO consultation history between NMFS and the Corps at
AR 406-12.

                                                    17
37.    Admitted with clarification. The SARBA speaks for itself. Id. 397-521. On March 27,

2020, NMFS issued the 2020 South Atlantic Regional Biological Opinion for Dredging and

Material Placement Activities in the Southeast United States (“2020 SARBO”), available at
https://www.fisheries.noaa.gov/content/endangered-species-act-section-7-biological-opinions-

southeast (last visited Apr. 17, 2020). The 2020 SARBO provides ESA coverage for dredging

and material placement activities under Corps jurisdiction, including sand placement for beach

renourishment, as anticipated in the SARBA, AR 449. See 2020 SARBO at 16.

       38.     Admitted with clarification. The Corps verified SIA’s use of Nationwide Permit

No. 13, Bank Stabilization in anticipation of hurricane Florence and two other potential

hurricanes. The application (id. 183-218), Corps memorandum (id. 99-106), and permit

verification letter (id. 93-98) speak for themselves.

       39.     Admitted with clarification. The permit and Corps Environmental Assessment

speak for themselves. Id. 1-44, 219-307.

       40.     Admitted as to the first and second sentences. Admitted with clarification to the

third sentence. With regard to the alleged deviations from the permit, the Corps addressed those

deviations in its Addendum to the Environmental Assessment and Statement of Findings while

evaluating SIA’s request for permit modifications. Id. 4639-47.

       41.     Admitted with clarification. SIA’s request for permit modification speaks for

itself. Id. 5055-146.

       42.     Admitted with clarification. Plaintiffs cite and characterize the Corps’

Memorandum for Record, which speaks for itself. Id. 4639-47.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.

       47.     Denied.

       48.     Denied.

                                                 18
B.        Response to Plaintiff Center for a Sustainable Coast’s Statement of Facts and
          Conclusions of Law:

          1.     Admitted.

          2.     Denied as to the first sentence. Plaintiff’s own comment letter dated January 15,

2016 speaks for itself. AR 2039. Admit that the southern portion of the island is bounded by the

Black Banks River on the west, the Atlantic Ocean on the east, and Gould’s Inlet on the south.

Id. 654. Admitted, with clarification, that a portion of the south end of the island it is protected

by a conservation easement. Id. 246-48, 1701. The conservation easement speaks for itself. Id.

4363-86. Admitted that the southern portion of the island provides habitat for threatened and

endangered sea turtles and shorebirds. AR000238, AR001763. Admitted that the Spit is part of

the sand sharing system of the surrounding coastal barrier islands. Id. 291-92. Federal

Defendants deny the remainder of the allegations.

          3.     Admitted.

          4.     Admitted with clarification. Sea Island Acquisition’s (“SIA’s) application details

the history of Sea Island’s Shore Protection and speaks for itself. Id. 1702-03. Federal

Defendants lack information sufficient to admit or deny that “no beach renourishment was ever
conducted south of the southern groin of the spit.” Plaintiff’s own comment letter dated January

15, 2016 speaks for itself. Id. 2039.

          5.     Denied with clarification. Federal Defendants admit that shoreline erosion is

occurring at the Spit but that multiple processes (including the construction of the existing

groins) have contributed to that erosion. Id. 233-35, 4137.
          6.     Denied with clarification. Federal Defendants admit that SIA has completed

infrastructure development of the upland property into lots that are available for sale. Id. 252,

4753. Federal Defendants deny the remainder of the allegations.

          7.     Denied with clarification. Plaintiff’s January 15, 2016 comment letter speaks for

itself.
          8.     Admitted.


                                                 19
         9.       Admitted with clarification. SIA’s October 2015 and the Corps’ 2018

Environmental Assessment and Statement of Findings speak for themselves. Id. 3482, 232.

         10.      Admitted with clarification. Plaintiff’s January 15, 2016 comment letter speaks
for itself.

         11.      Admitted.

         12.      Denied that the Corps “received overwhelming opposition to the proposed project,”

which is Plaintiff’s subjective characterization of the comments. The public record of the public

comments speaks for itself. Id. 232-53, 548-58, 559-728, 1041-62, 1063-1116, 1159-61, 1164-

76, 1179-1210, 1217-18, 1394-1400, 1890-93, 2038-140, 2141-82, 2183-2371, 2372-94, 2395,

2468-90, 2491-679, 2693-2862, 2684-92, 2863-3437, 3683-4101, 4105-386.

         13.      Admitted.

         14.      Admitted. Id. 2680-83.

         15.      Admitted that a groin is a hard structure, often constructed of rock, concrete, or
steel, that is built perpendicular to the beach. 10 The remainder of the paragraph is denied as

irrelevant and immaterial insofar as it represents one individual’s descriptions and

characterization of groins and their effects, which have been disputed by others. AR004259-

AR004263.
         16.      Denied. Dr. Young’s opinions regarding the negative impacts of groins were

addressed by Dr. David R. Basco’s Supplemental Comments, submitted as an attachment to

SIA’s July 24, 2018 response to public comments. Id. 4259-63.

         17.      Admitted with clarification. The Corps’ Coastal Engineering Manual speaks for

itself. Id. 4165.



10
   The Corps of Engineers defines a groin as follows: “Narrow, roughly shore-normal structure built to reduce
longshore currents, and/or to trap and retain littoral material. Most groins are of timber or rock and extend from a
SEA WALL, or the backshore, well onto the foreshore and rarely even further offshore.” Engineer Manual (EM)
1110-2-1100 “Coastal Engineering Manual,” Appendix A, page A-34,
https://www.publications.usace.army.mil/Portals/76/Publications/EngineerManuals/EM_1110-2-
1100_App_A.pdf?ver=2014-03-10-140035-443.

                                                          20
        18.      Admitted with clarification. The Corps’ Coastal Engineering Manual contains the

statement that “[c]oastal zone management policy in many countries and the United States

presently discourages the use of groins for shore protection.” However, the rest of the paragraph
in the Coastal Engineering Manual reads as follows: “Many examples of poorly designed and

improperly sited groins caused by lack of understanding of their functional design, or failure to

implement the correct construction sequence, or failure to fill up the groin compartments with

sand during construction, or improper cross-sectional shape are responsible for these restrictions.

However, when properly designed, constructed and combined with beach nourishment, groins
can function effectively under certain conditions, particularly for increasing the fill life

(longevity) of renourished beaches.” Id. 4167.

        19.      Admitted with clarification. Admitted that the Conservation Groups provided

testimony and/or reports from Dr. Webb, Dr. Young, and Dr. Jackson. SIA addressed the

Conservation Groups’ experts’ testimony and/or reports by letter dated July 24, 2018 and

provided testimony and/or reports by Dr. Timothy Kana, Dr. David Basco, 11 and Dr. George

Oertel. Id. 4105-386.

        20.      Admitted.

        21.      Admitted that the Conservation Groups submitted a letter signed by forty-three

(43) coastal scientists explaining that groins can cause accelerated downdrift erosion. Denied
that the Corps shares the views expressed in the letter as suggested by the Plaintiffs. Id. 2146-47.

        22.      Denied with clarification. Federal Defendants admit that Sea Island experiences
erosion, but deny the characterizations of “dramatic” and “caused by the existing groins on Sea

Island.” Id. 237.

        23.      Admitted with clarification. The Corps consulted with the Corps’ Wilmington

District coastal engineer, Kevin Conner, for an independent review of the reports of SIA’s

experts, Dr. Oertel and Dr. Basco, and the experts cited by the Plaintiffs, Dr. Webb and Dr.


11
   Dr. Basco is the author of the Corps’ Coastal Engineering Manual, Part V, Section 3 “Shore Protection Projects,”
cited by the Plaintiffs and their experts. See AR 4257.

                                                        21
Jackson. AR000235. The Corps did not base its conclusion regarding downdrift erosion solely

on the opinion of Mr. Conner. Id. 235-238.

       24.     Denied. The Conner email speaks for itself. Id. 1970.
       25.     Denied. The Conner email speaks for itself. Id.

       26.     The first sentence is admitted with clarification. The Corps provided five (5)

attachments to Mr. Conner in its request for review. Id. 1971, 1967. Specifically the Corp

attached: 1) the report by Dr. Basco and Dr. Oertel entitled “Sea Island Beaches, Shoreline

Dynamics and History of Erosion Control Projects” (id. 1973-2037); 2) Greenlaw comment

letter dated January 15, 2016 (AR002038-AR002140); 3) Southern Environmental Law Center

(“SELC”) comment letter dated January 15, 2016 (id. 2141-82); 4) SIA’s January 5, 2017

response to JPN comments (id. 2183-371); and 5) SELC’s February 28, 2017 response to SIA’s

January 5, 2017 response to JPN comments (id. 2372-94). The second sentence is denied with

clarification. The Greenlaw and SELC comment letters and the SELC response to SIA’s

response to JPN comments contain copies of Dr. Jackson’s report (id. 2058-66), the letter signed

by coastal scientists referred to in allegation of material fact number 14 above (id. 2092-95), Dr.

Young’s report (id. 2096-104), Dr. Webb’s report (id. 2171-82), and the list of journal

publications referred to in allegation of material fact number 13 above (id. 2146-47). The

Greenlaw and SELC letters contain numerous quotes from and cites to their experts’ reports and

testimony.

       27.     Admitted.

       28.     Denied as irrelevant and immaterial. The letters from the Georgia Department of

Natural Resources Wildlife Resources Division (“GADNR WRD”) and the US Fish and Wildlife

Service (USFWS) cited in this paragraph were written in 2015 regarding SIA’s application for a

Georgia Shore Protection Act permit for the groin. Since these letters were written, the project

has been revised to include a significant beach nourishment element. The GADNR Coastal

Resources Division (“GADNR CRD”) has issued a Shore Protection Act Permit (id. 4483-504,



                                                22
1014-1037) and the USFWS provided its concurrence that the project as revised may affect but is

not likely to adversely affect the species in the vicinity of the project (id. 1211-14).

         29.      Denied as irrelevant and immaterial for the reasons stated in paragraph 28 above.
         30.      Admitted with clarification. The April 2018 NMFS letter speaks for itself. Id.

4102-04.

         31.      Denied. NMFS responded in a letter dated July 27, 2019 that the “Savannah

District has complied with section 305(b)(4)(B) of the Magnuson-Stevens Act and 50 CFR

600.920(k)(1).” Id. 837-38.
         32.      Denied as irrelevant and immaterial. Dr. Webb and Dr. Young provided

testimony for purposes of a state administrative hearing relating to SIA’s Shore Protection Act

permit application and for the reasons stated in paragraph 28 above, the testimony is irrelevant

and immaterial to the Project. 12 Similarly, the Webb 2017 report was written before SIA

amended its application to add the beach nourishment and offshore dredging component of the

Project.

         33.      Denied as irrelevant and immaterial for the reasons stated in paragraphs 32 above.

         34.      Denied as irrelevant and immaterial for the reasons stated in paragraphs 32 above.

         35.      Admitted in part and denied in part. Federal Defendants admit that Dr. Young

testified that the Program for the Study of Developed Shorelines (“PSDS”) maintains a database
of every beach and dune construction project for the entire country, that he is funded by the US

Geological Survey to map every beach nourishment project on the East Coast, and that PSDS has

been tracking nourishment activities on Sea Island for more than twenty (20) years. However,

the testimony of Dr. Young does not reflect that PSDS is “a joint research and policy center at

Duke University and Western Carolina University” or that the Beach Nourishment Database is

“by far the most comprehensive catalog of beach and dune restoration projects available.” Those



12
  The Administrative Law Judge in the state administrative proceeding ultimately concluded that “the evidence at
the hearing was insufficient to support a finding that a beach nourishment project without a groin is a reasonable or
viable alternative to the permitted project.” Id. 4323.

                                                         23
appear to be extraneous characterizations added by Plaintiff without evidentiary support and as

such, are denied by the Corps. Id. 3982-83.

       36.       Admitted with clarification. Federal Defendants admit that paragraph 36 reflects

Dr. Young’s testimony. However, SIA’s expert, Dr. Basco, responded to Dr. Young’s

testimony, which he determined to “take only a very superficial view of the design of the

permitted project.” Id. 4259-63. Further, the relevance and materiality of the Dr. Young’s

testimony regarding the PSDS and nourishment database is tenuous in that each project stands on

its own, with its unique circumstances and context.

       37.       Admitted.

       38.       Admitted that Sea Island sustained damage from hurricanes Matthew and Irma,

which further justifies SIA’s project, the purpose of which is storm protection. Id. 4122. The

Corps denies the second sentence of paragraph as vague in that it is unclear what area the
Plaintiffs are referring to as the “developed area of the island.”

       39.       Admitted.

       40.       Admitted with clarification. SIA’s addendum to its application speaks for itself.

Id. 1669-1889.

       41.       Denied as vague. SIA addressed the impacts of hurricanes Matthew and Irma in

its July 28, 2018 response to comments. Id. 4105-386.

       42.       Admitted with clarification. SIA’s addendum to its application speaks for itself.

Id. 1669-1889.

       43.       Admitted with clarification. The March 20, 2018 Joint Public Notice speaks for

itself. Id. 1619-98.
       44.       Denied that the Corps “received overwhelming opposition to the permit application

and proposed project,” which is Plaintiff’s subjective characterization of the comments. The public

record of the public comments speaks for itself. Id. 232-53, 548-58, 559-728, 1041-62, 1063-

1116, 1159-61, 1164-76, 1179-1210, 1217-18, 1394-1400, 1890-93, 2038-140, 2141-82, 2183-


                                                  24
2371, 2372-94, 2395, 2468-90, 2491-679, 2693-2862, 2684-92, 2863-3437, 3683-4101, 4105-

386.

        45.     Admitted that the Conservation Groups submitted comments opposing the revised
application. Federal Defendants deny the remainder of the allegations. See id. 219-307.

        46.     Admitted.
        47.     Admitted with clarification. SIA’s biological assessments speak for themselves.

Id. 3543-68, 1730-1824.

        48.     Admitted with clarification. The USFWS concurrence letter speaks for itself. Id.
1211-14.

        49.     Admitted with clarification as to the first sentence. The Corps’ determination

regarding effects on species is documented in its Environmental Assessment and Statement of

Findings, which speaks for itself. Id. 269. The Corps denies the Plaintiff’s characterization in

the second sentence “rather than consult with NMFS about the supplemental application and its

potential effects on listed species and critical habitat, the Corps ended the consultation process . .

.” The Corps contacted NMFS to inquire about packaging an expedited review process for the

revised project and was instructed by NMFS to “not submit for consultation, expedited or normal

track, until working it out with SAD.” Id. 1310. Further, NMFS instructed “[t]he first step is

determining coverage under SARBO and that must be done with SAD.” 13 Id.

        50.     Denied with clarification. Plaintiffs cite only a portion of the South Atlantic

Regional Biological Opinion (“SARBO”). The entire SARBO is contained in separate

documents representing successive iterations and each speaks for itself. The first is the 1991

SARBO. Id. 308-22. The second is the 1995 SARBO. Id. 323-78. The third, and most current

is the 1997 SARBO. Id. 379-96. The SARBO is supplemented by the 2017 South Atlantic

Regional Biological Assessment (“SARBA”). Id. 397-521. The SARBA was prepared as a


13
  “SAD” is the Corps’ South Atlantic Division, the next highest level of command above the Savannah District.
SAD makes the determination as to whether a project qualifies for coverage under the South Atlantic Region
Biological Opinion, a programmatic Endangered Species Act Section 7 consultation with NMFS regarding dredging
operations in the southeastern United States.

                                                     25
result of a request by the Corps’ South Atlantic Division to reinitiate consultation under Section

7(a)(2) of the Endangered Species Act for dredging activities. Id. 406. 14 SAD determined the

project qualifies under the SARBO/SARBA. Id. 1219. On March 27, 2020, NMFS issued the

2020 South Atlantic Regional Biological Opinion for Dredging and Material Placement

Activities in the Southeast United States (“2020 SARBO”), available at

https://www.fisheries.noaa.gov/content/endangered-species-act-section-7-biological-opinions-

southeast (last visited Apr. 17, 2020). The 2020 SARBO provides ESA coverage for dredging

and material placement activities under Corps jurisdiction, including sand placement for beach

renourishment, as anticipated in the SARBA, AR 449. See 2020 SARBO at 16.

        51.     Admitted as to the first paragraph. Admitted with clarification as to the second

sentence. SIA’s Supplemental Biological Assessment speaks for itself: the Biological

Assessment addresses Atlantic Sturgeon (id. 1770-71) and Shortnose Sturgeon (id. 1771-73).

SIA concluded that the project may affect, but is not likely to adversely affect, Atlantic and

Shortnose Sturgeon (id. 1801). Federal Defendants clarify the assertion that SIA’s January 2017

Revised Biological Assessment noted the killing of sturgeon by cutterhead dredging by noting

that the Shortnose sturgeon were “taken” in the Delaware area and that there was no indication

that Shortnose sturgeon frequent barrier island beaches (this Biological Assessment was for the

project before the application was revised to include an offshore dredging component). Id. 2218-

19. Admitted as to the last sentence.

52.     Admitted with clarification. The SARBA speaks for itself. Id. 397-521. On March 27,

2020, NMFS issued the 2020 South Atlantic Regional Biological Opinion for Dredging and

Material Placement Activities in the Southeast United States (“2020 SARBO”), available at

https://www.fisheries.noaa.gov/content/endangered-species-act-section-7-biological-opinions-
southeast (last visited Apr. 17, 2020). The 2020 SARBO provides ESA coverage for dredging




14
 The SARBA contains a detailed description of the SARBO consultation history between NMFS and the Corps at
AR 406-12.

                                                    26
and material placement activities under Corps jurisdiction, including sand placement for beach

renourishment, as anticipated in the SARBA, AR 449. See 2020 SARBO at 16.

        53.        Admitted.
        54.        Admitted with clarification. The Corps verified SIA’s use of Nationwide Permit

No. 13, Bank Stabilization in anticipation of hurricane Florence and two other potential

hurricanes. The application (id. 183-218), Corps memorandum (id. 99-106), and permit

verification letter (id. 93-98) speak for themselves.

        55.        Admitted with clarification as to the first sentence. The initial proffered permit

speaks for itself. Id. 45-92. Federal Defendants deny the second sentence as it states a legal

conclusion.

        56.        Admitted with clarification. The permit speaks for itself. Id. 1-44.

        57.        Admitted with clarification. The Corps Environmental Assessment speaks for
itself. Id. 219-307.

        58.        Admitted with clarification. The Corps Environmental Assessment speaks for

itself. Id. 232.

        59.        Admitted.

        60.        Admitted with clarification. The Center for a Sustainable Coast’s 60 day Notice
of Intent to Sue Letter speaks for itself. Id. 5174-92.

        61.        Admitted with clarification. Mr. Holland’s e-mails speak for themselves. Id.

5591-5611, 5055-146.

        62.        Admitted with clarification. The Center for a Sustainable Coast’s 60 day Notice

of Intent to Sue Letter speaks for itself. Id. 5174-92.
        63.        Denied. With regard to the alleged deviations from the permit, Federal

Defendants addressed those deviations in its Addendum to the Environmental Assessment and

Statement of Findings, which speaks for itself. Id. 4639-47.




                                                    27
        64.     Denied that “SIA asked the Corps to sanction such violations through a permit

modification.” Admitted with clarification as to the remainder of the allegations. SIA’s request

for permit modification speaks for itself. Id. 5055-146.

        65.     Denied that the Corps “lack[ed] authority to sanction all of the numerous

violations, including those outside of Corps’ jurisdiction.” Plaintiff cites and characterizes the

Corps’ Memorandum for Record, which speaks for itself. Id. 4639-47. Plaintiff describes and

characterizes the July 5, 2019 amendment to SIA’s permit, which speaks for itself. Id. 4628-38.

Federal Defendants deny the remainder of the allegations.

        66.     Denied.

        67.     Admitted that Federal Defendants did not provide notice and opportunity for
public comments for the permit modification. Federal Defendants deny the remainder of the

allegations.

        68.     Denied with clarification. The permit modification speaks for itself. Id. 1014-37.

        69.     Admitted with respect to the allegation that Plaintiff is a not-for-profit

organization that seeks to ensure and improve the responsible use, protection, and conservation

of Georgia’s coastal resources – natural, historic, and economic – for all Georgians, including

future generations. Denied as to the remaining allegations. In addition, Plaintiff cites to no

administrative record citation. As such, the allegation is unsupported, in violation of Local Rule

56.1. See L.R. 56.1 (stating that “each statement of material fact shall be supported by a citation

to the record.”).

        70.     Admitted with respect to the allegation that Plaintiff as an organization actively

monitors and participates in decisions and activities, including policies, ordinances, legislation,

permits and construction activities, impacting the Georgia coast, such as the project and permits

at issue here. Denied as to the remaining allegations. In addition, Plaintiffs cite to no


                                                  28
administrative record citation. As such, the allegation is unsupported, in violation of Local Rule

56.1. See L.R. 56.1 (stating that “each statement of material fact shall be supported by a citation

to the record.”).

        71.     Denied. Plaintiffs cite to no administrative record citation. As such, the

allegation is unsupported, in violation of Local Rule 56.1 See L.R. 56.1 (stating that “each

statement of material fact shall be supported by a citation to the record.”).

        72.     Denied. Plaintiffs cite to no administrative record citation. As such, the

allegation is unsupported, in violation of Local Rule 56.1 See L.R. 56.1 (stating that “each

statement of material fact shall be supported by a citation to the record.”).

        73.     Denied. Plaintiffs cite to no administrative record citation. As such, the

allegation is unsupported, in violation of Local Rule 56.1 See L.R. 56.1 (stating that “each

statement of material fact shall be supported by a citation to the record.”).

        74.     Denied.

        75.     Denied.
        76.     Denied.

        77.     Denied.

        78.     Denied.

        79.     Denied.

Respectfully submitted April 17, 2020 by

                                               PRERAK SHAH
                                               Deputy Assistant Attorney General

                                               s/ Dedra S. Curteman
                                               DEDRA S. CURTEMAN
                                               HUBERT LEE
                                               MARK ARTHUR BROWN
                                               United States Department of Justice
                                               Environment and Natural Resources Division
                                               P.O. Box 7611, Washington, D.C. 20044

                                                 29
                                        (202) 305-0446 (Curteman)
                                        (202) 514-1806 (Lee)
                                        (202) 305-0204 (Brown)
                                        dedra.curteman@usdoj.gov
                                        hubert.lee@usdoj.gov
                                        mark.brown@usdoj.gov

                                        BOBBY L. CHRISTINE
                                        UNITED STATES ATTORNEY

                                        s/ Bradford C. Patrick
                                        BRADFORD C. PATRICK
                                        Assistant United States Attorney
                                        South Carolina Bar No. 102092
                                        U.S. Attorney’s Office
                                        Post Office Box 8970
                                        Savannah, Georgia 31412
                                        (912) 652-4422
                                        bradford.patrick@usdoj.gov

                                        Counsel for the U.S. Army Corps of Engineers


Of Counsel
JOHN E. BALLARD
Assistant District Counsel
United States Army Corps of Engineers




                                          30
